391 F.2d 936
157 U.S.P.Q. 353
The GENERAL TIRE & RUBBER COMPANY, Appellant,v.ISOCYANATE PRODUCTS, INC.ISOCYANATE PRODUCTS, INC.v.The GENERAL TIRE AND RUBBER COMPANY, Appellant.
Nos. 16737, 16738.
United States Court of Appeals Third Circuit.
Argued March 22, 1968.Decided April 16, 1968.

John T. Kelton, Watson, Leavenworth, Kelton & Taggart, New York City (Connolly, Bove & Lodge, Wilmington, Del., Herbert Blecker, Thomas v. Heyman, John F. Banzhaf, III, New York City, Frank C. Rote, Akron Ohio, on the brief), for appellant in both cases (The General Tire and Rubber Co.)
C. Walter Mortenson, Mortenson & Weigel, Wilmington, Del.  (Charles A. Weigel, Jr., Washington, D.C., Virgil E. Woodcock, John J. Mackiewicz, Woodcock, Phelan & Washburn, Philadelphia, Pa., on the brief), for Isocyanate Products, Inc. and Murphy Body Works, Inc.
Before McLAUGHLIN, FORMAN and FREEDMAN, Circuit Judges.
PER CURIAM:


1
On a full consideration of the arguments of appellant we are satisfied that the district court acted within the allowable range of its discretion.  The reasoning expressed in its opinion, reported at 270 F. Supp. 868 (D.Del.1967), fully justifies the conclusion that its discretion was wisely exercised.


2
The judgment will be affirmed.